Citation Nr: 1214096	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  07-13 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability rating for the period prior to July 3, 2007, and in excess of 10 percent thereafter, for service-connected bilateral hearing loss.

2.  Entitlement to a higher (compensable) initial disability rating for service-connected residuals of fractured right 5th metarcarpal (right little finger disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from December 1980 to November 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In a February 2006 decision, the Albuquerque RO granted service connection and assigned an initial noncompensable (0 percent) rating for bilateral hearing loss and granted service connection and assigned an initial noncompensable (0 percent) rating for right little finger disability, effective August 30, 2005, the date of grant of service connection (date of receipt of claims for bilateral hearing loss and right little finger disability).  

In July 2006, the Veteran entered a notice of disagreement (NOD) with the initial ratings for bilateral hearing loss and right little finger disability assigned in the February 2006 rating decision.  Because the Veteran has disagreed with the initial ratings assigned following the grants of service connection for bilateral hearing loss and right little finger disability, the Board has characterized the issues as ones of entitlement to higher initial disability ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

Thereafter, in January 2008, the Albuquerque RO granted a staged 10 percent rating for bilateral hearing loss for the initial rating period beginning July 3, 2007, the date of a VA audiological examination.  Although the RO granted a higher 10 percent rating for bilateral hearing loss for the rating period from July 3, 2007, inasmuch as higher ratings are available during each period, and a veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher disability rating for bilateral hearing loss remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  For the initial rating period prior to July 3, 2007, audiometric testing has revealed, at worst, average puretone threshold of 51.25 and 88 percent speech recognition in the right ear, and, at worst, average puretone threshold of 60 and 
76 percent speech recognition in the left ear.

3.  For the initial rating period from July 3, 2007, audiometric testing has revealed, at worst, average puretone threshold of 55 and 92 percent speech recognition in the right ear, and, at worst, average puretone threshold of 60 and 92 percent speech recognition in the left ear.

4.  For the entire initial rating period, the Veteran's right little finger disability evidenced volar angulation of the right 5th metacarpal bone.


CONCLUSIONS OF LAW

1.  For the initial rating period prior to July 3, 2007, the criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code (DC) 6100 (2011).

2.  For the initial rating period from July 3, 2007, the criteria for a disability rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.85, DC 6100 (2011).

3.  For the entire initial rating period, resolving reasonable doubt in favor of the Veteran, the criteria for a 10 percent rating, but not higher than 10 percent, for the right little finger disability have been more nearly approximated.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, DCs 5156, 5227 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Concerning the issues of higher initial ratings for service-connected bilateral hearing loss and right little finger disability, as these issues concern initial ratings and come before the Board on appeal from the decision which also granted service connection, following notice of disagreement with the initial rating, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. 
§ 5103(a) notice for the service connection claim.  See Hartman v. Nicholson,
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

The Board finds that all necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  VA has obtained VA and private treatment records and other records identified by the Veteran.  

The Veteran has been afforded adequate examinations on the issues of higher initial ratings for service-connected bilateral hearing loss and right little finger disability.  VA provided the Veteran with examinations in January 2006, June 2007, July 2007, and July 2011.  Treatment records were reviewed, the Veteran's history was taken, and complete examinations with clinical measures were conducted.  Conclusions reached and diagnoses given were consistent with the examination report.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issues of higher initial ratings for service-connected bilateral hearing loss and right little finger disability.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2011).  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2011).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (2011).  
  
The Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2011).  

The Veteran has challenged the initial disability rating assigned to his service-connected bilateral hearing loss by seeking appellate review.  Fenderson, 
12 Vet. App. at 125-26 (noting distinction between claims stemming from an original rating versus increased rating); see also Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992) (discussing aspects of a claim for increased disability rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 126.

For rating hearing loss, the Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.

The "puretone threshold average" as used in Table VI is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86 (2011), the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater, or when the puretone threshold at 1000 Hertz is 30 decibels or less and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).

Under Diagnostic Code5227, a noncompensable (0 percent) evaluation is assigned for unfavorable or favorable ankylosis of both the minor and major ring or little finger.  A note following the criteria also provides that consideration should be given as to whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  Under DC 5230, for limitation of motion of the ring or little finger of one hand, a noncompensable evaluation is also warranted.  38 C.F.R. § 4.71a.

The rating schedule further provides that ankylosis of the little finger should be evaluated as an amputation without metacarpal resection at proximal interphalangeal joint or proximal thereto, if both the metacarpophalangeal and proximal interphalangeal joints of the digit are ankylosed, and either is in full extension or full flexion, or there is rotation or angulation of a bone.  Under 
DC 5156, an amputation of the little finger without metacarpal resection, at PIP joint or proximal thereto is assigned a 10 percent disability evaluation.  A 
20 percent disability evaluation is warranted for an amputation of the little finger with metacarpal resection (more than one-half the bone lost).  38 C.F.R. § 4.71a.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  As demonstrated by the medical evidence of record, the Veteran is right-handed and as such, major, as opposed to minor, finger disability ratings are applicable.  38 C.F.R. § 4.69 (2011).

The Court has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2011).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DCs 5003, 5010.  DC 5010 (traumatic arthritis) directs that arthritis be rated under DC 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, DC 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.

Initial Rating of Bilateral Hearing Loss

The Veteran is in receipt of a noncompensable (0 percent) rating for service-connected bilateral hearing loss for the initial rating period prior to July 3, 2007, and a rating of 10 percent thereafter, under the provisions of 38 C.F.R. § 4.85, 
DC 6100.

Initial Rating Period prior to July 3, 2007

After a review of all the evidence in this Veteran's case, the Board finds that a preponderance of the evidence is against the Veteran's appeal for an initial compensable disability rating for bilateral hearing loss for the rating period prior to July 3, 2007.  For the initial rating period prior to July 3, 2007, audiometric testing has revealed, at worst, average puretone threshold of 51.25 and 88 percent speech recognition in the right ear, and, at worst, average puretone threshold of 60 and 
76 percent speech recognition in the left ear.  For the initial rating period prior to July 3, 2007, the service-connected hearing was at worst Level II hearing acuity in the right ear and Level IV hearing acuity in the left ear, which results in a noncompensable (0 percent) disability rating under Table VII.  See 38 C.F.R. § 4.85.

The evidence includes an August 2005 private audiological examination, which reflects puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 25, 50, 50, 60, and 65 decibels, respectively, with an average puretone threshold of 56.25 decibels.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 20, 50, 50, 50, and 55 decibels, respectively, with an average puretone threshold of 
56.25 decibels.  

In January 2006, on VA audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 20, 50, 50, 50, and 55 decibels, respectively, with an average puretone threshold of 
51.25 decibels.  The speech recognition score for the right ear was 96 percent.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 20, 55, 50, 55, and 60 decibels, respectively, with an average puretone threshold of 55 decibels.  The speech recognition score for the right ear was 94 percent.  The examiner noted that the Veteran's reported situation of greatest difficulty was difficulty understanding conversation.  

Using Table VI, applying the results from the January 2006 audiology examination, the hearing impairment is Level I in the right ear and Level I in the left ear.  This results in a noncompensable (0 percent) disability evaluation under Table VII.  See 38 C.F.R. § 4.85. 

In June 2006, on VA audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 25, 50, 50, 50, and 50 decibels, respectively, with an average puretone threshold of 
50 decibels.  The speech recognition score for the right ear was 88 percent.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 20, 50, 55, 55, and 65 decibels, respectively, with an average puretone threshold of 55 decibels.  The speech recognition score for the right ear was 76 percent.  The examiner noted that the Veteran's reported situation of greatest difficulty was difficulty understanding conversation.  

Using Table VI, applying the results from the June 2006 audiology examination, the hearing impairment is Level II in the right ear and Level IV in the left ear.  This results in a noncompensable (0 percent) disability evaluation under Table VII.  See 38 C.F.R. § 4.85. 

The audiology examination reports of record show that, for the initial rating period prior to July 3, 2007, the Veteran has, at worst, Level II hearing acuity in the right ear and Level IV hearing acuity in the left ear.  The Veteran's level of hearing loss disability, as reflected by audiometric test scores and speech recognition test scores, does not establish entitlement to a higher (compensable) rating for bilateral hearing loss.  The rating of hearing loss disability involves the mechanical application of the rating schedule to numeric designations assigned to official audiometric results.  See Lendenmann, 3 Vet. App. at 345.  

For these reasons, the Board finds that the claim for a higher (compensable) initial rating for bilateral hearing loss for the period prior to July 3, 2007, must be denied.  The Board has considered the doctrine of affording the Veteran the benefit of the doubt; however, as the preponderance of the evidence is against a higher (compensable) initial rating for the rating period prior to July 3, 2007, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this aspect of the issue on that basis.  38 C.F.R. §§ 4.3, 4.7.

Initial Rating Period from July 3, 2007

After a review of all the evidence in this Veteran's case, the Board finds that a preponderance of the evidence is against the Veteran's appeal for an initial disability rating in excess of 10 percent for bilateral hearing loss for the rating period from July 3, 2007.  For the initial rating period from July 3, 2007, audiometric testing has revealed, at worst, average puretone threshold of 55 and 92 percent speech recognition in the right ear, and, at worst, average puretone threshold of 60 and 
92 percent speech recognition in the left ear.  For the initial rating period from 
July 3, 2007, the service-connected hearing was at worst Level III hearing acuity in the right ear and Level IV hearing acuity in the left ear, which results in a 
10 percent disability rating under Table VII.  See 38 C.F.R. § 4.85.

The evidence includes a July 2007 VA audiological examination report, which reflects puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 30, 55, 55, 55, and 55 decibels, respectively, with an average puretone threshold of 55 decibels.  The speech recognition score for the right ear was 98 percent.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 35, 60, 50, 60, and 70 decibels, respectively, with an average puretone threshold of 60 decibels.  The speech recognition score for the left ear was 94 percent.  

Because the July 2007 VA audiological examination shows an exceptional pattern of hearing impairment (puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater), the rating will be based solely on puretone threshold testing.  Using Table VIA, applying the results from the May 2007 VA audiology examination, the hearing impairment is Level III in the right ear and Level IV in the left ear.  This results in a 10 percent disability evaluation under Table VII.  See 38 C.F.R. § 4.85.

In June 2009, on VA audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 20, 50, 50, 50, and 40 decibels, respectively, with an average puretone threshold of 
47.5 decibels.  The speech recognition score for the right ear was 100 percent.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 20, 50, 50, 50, and 60 decibels, respectively, with an average puretone threshold of 52.5 decibels.  The speech recognition score for the left ear was 100 percent.  

Using Table VI, applying the results from the June 2009 VA audiology examination, the hearing impairment is Level I in the right ear and Level I in the left ear.  This results in a noncompensable (0 percent) disability evaluation under Table VII.  See 38 C.F.R. § 4.85.

In November 2010, on VA audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 20, 50, 50, 45, and 40 decibels, respectively, with an average puretone threshold of 
46.25 decibels.  The speech recognition score for the right ear was 100 percent.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 20, 45, 50, 50, and 50 decibels, respectively, with an average puretone threshold of 48.75 decibels.  The speech recognition score for the left ear was 98 percent.  

Using Table VI, applying the results from the November 2010 VA audiology examination, the hearing impairment is Level I in the right ear and Level I in the left ear.  This results in a noncompensable (0 percent) disability evaluation under Table VII.  See 38 C.F.R. § 4.85.

In July 2011, on VA audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 25, 50, 55, 55, and 55 decibels, respectively, with an average puretone threshold of 
53.75 decibels.  The speech recognition score for the right ear was 92 percent.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 25, 55, 50, 55, and 65 decibels, respectively, with an average puretone threshold of 56.25 decibels.  The speech recognition score for the left ear was 92 percent.  

Using Table VI, applying the results from the July 2011 VA audiology examination, the hearing impairment is Level I in the right ear and Level I in the left ear.  This results in a noncompensable (0 percent) disability evaluation under Table VII.  See 38 C.F.R. § 4.85.

The audiology examination reports of record show that, for the initial rating period from July 3, 2007, the Veteran has, at worst, Level III hearing acuity in the right ear and Level IV hearing acuity in the left ear.  The Veteran's level of hearing loss disability, as reflected by audiometric test scores and speech recognition test scores, does not establish entitlement to a higher initial rating in excess of 10 percent for bilateral hearing loss.  The rating of hearing loss disability involves the mechanical application of the rating schedule to numeric designations assigned to official audiometric results.  See Lendenmann, 3 Vet. App. at 345.  

For these reasons, the Board finds that the claim for a higher initial rating in excess of 10 percent for bilateral hearing loss must be denied.  The Board has considered the doctrine of affording the Veteran the benefit of the doubt; however, as the preponderance of the evidence is against a higher initial rating in excess of 
10 percent for the rating period from July 3, 2007, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this aspect of the issue on that basis.  38 C.F.R. §§ 4.3, 4.7.

Initial Rating for Right Little Finger Disability

The Veteran's service-connected right little finger disability is rated as noncompensable (0 percent) pursuant to 38 C.F.R. § 4.71a, DC 5227, which provides a noncompensable (0 percent) evaluation for unfavorable or favorable ankylosis of both the minor and major ring or little finger.  Although a noncompensable (0 percent) disability evaluation represents the maximum schedular rating available for unfavorable or favorable ankylosis under DC 5227, the Board must also consider if evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  

In considering all of the evidence of record under the laws and regulations as set forth above, resolving reasonable doubt in favor of the Veteran, the Board concludes that the Veteran is entitled to a 10 percent evaluation for his service-connected right little finger disability.  The Board finds that the evidence is at least in relative equipoise on the question of whether, for the entire initial rating period, the Veteran's right little finger disability evidenced volar angulation of the right 5th metacarpal bone, as required for a 10 percent disability rating under Diagnostic Code 5156.  38 C.F.R. § 4.71a. 


In January 2006, on VA examination, the Veteran reported suffering a right little finger injury in service.  The Veteran reported pain and functional limitations of problems with lifting and carrying.  The VA examiner reported no abnormal motion or ankylosis, but did report deformity and angulation in the right 5th metacarpal bone.  X-Rays showed that there was shortening and some volar angulation of the right 5th metacarpal bone.  The diagnosis was residuals of a fracture of the shaft of the right 5th metacarpal bone.  

In June 2007, on VA examination, the Veteran reported suffering a right little finger injury in service.  The Veteran reported pain and functional limitations of problems with lifting and carrying.  The Veteran also reported weakness and locking in the right ring and little fingers.  The Veteran reported weekly moderate flare-ups where his hand would "lock up."  The VA examiner reported no ankylosis of any joint, but did report hypertrophy or prominence in the area of the right 5th metacarpal bone.  X-Rays showed a healed 5th metacarpal fracture with no soft tissue abnormality.  

On physical examination, in June 2007, the VA examiner reported right ring metacarpal-phalangeal flexion was 0 to 90 degrees, with pain at 45 degrees.  Right little metacarpal-phalangeal flexion was 0 to 90 degrees, with pain at 45 degrees.  All other ranges of motion were reported as normal.  On repetitive use, the VA examiner indicated that there was no additional limitation of motion due to pain.  There was no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.

In July 2011, on VA examination, the Veteran reported suffering a right little finger injury in service.  The Veteran reported pain and functional limitations of problems with lifting and carrying.  The VA examiner reported the Veteran had surgery for carpal tunnel syndrome; however, the VA examiner opined that the service-connected fracture of the right 5th metacarpal did not cause the carpal tunnel syndrome.  

On physical examination, in July 2011, the VA examiner reported no limitation of motion of the right little finger.  The VA examiner reported no ankylosis and no deformity of any digit.  The VA examiner also reported the Veteran was able to write his name legibly and had fair strength in both hands.  The diagnosis was healed fracture of the 5th metacarpal of the right hand with no residuals.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for a disability rating of 10 percent for right little finger disability have been met under DC 5156.  38 C.F.R. § 4.71a.  X-Rays taken at the January 2006 VA examination showed that there was shortening and some volar angulation of the right 5th metacarpal bone.  In reaching this conclusion, the Board has fully considered the functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  The Board has noted that under 38 C.F.R. § 4.45(f) multiple involvements of the interphalangeal joints are considered groups of minor joints, ratable on parity with major joints.  Here, the Board notes and has considered the Veteran's reported impairment of function in occupational settings, such as lifting and carrying heavy objects, as well as the clinical measures of ranges of motion and accompanying observations, in determining that the limitation of motion and function of right little finger disability evidenced volar angulation of the right 5th metacarpal bone, as required for a 10 percent disability rating under Diagnostic Code 5156.  38 C.F.R. § 4.71a. 

Other DCs of 38 C.F.R. § 4.71a have been considered, but do not permit a rating greater than 10 percent for the right little finger disability.  While the Veteran describes limited use of the right hand, he does not contend, nor does the lay and medical evidence show, that he has lost the use of the right hand or lost all effective functioning of the hand due to the service-connected right little finger disability.  The June 2007 and July 2011 VA examinations reported that with repetitive use times three, the range of motion of the right little finger was not additionally limited by pain, fatigue, weakness, or lack of endurance.  Service connection has not been established for such generalized complaints that involve the entire hand, as opposed to the service-connected right little finger disability.  Thus, the service-connected left finger disability does not approximate a disability based on loss of use of the hand.  See 38 C.F.R. § 4.71a, DC 5125.  The Board also notes that arthritis by x-ray findings has not been shown in the joints proximate to the Veteran's right little finger during any VA examination.  38 C.F.R. § 4.71a, DC 5010-5003.  

For these reasons, and with consideration of additionally limiting factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, and by resolving reasonable doubt in the Veteran's favor, the Board finds the criteria for a rating of 10 percent for right little finger disability have been more nearly approximated for the entire initial rating period.  38 C.F.R. §§ 4.3, 4.7.  The Veteran's right little finger (dominant) disability has been manifested by angulation that more nearly approximates angulation of a bone as required for a 10 percent disability rating under DC 5156.  

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2010), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath, 1 Vet. App. at 593.  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

Concerning the issue of an initial rating for bilateral hearing loss, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this regard, the 
January 2006, June 2006, and July 2007 VA examiners specifically addressed the functional effects caused by the Veteran's right ear hearing loss disability, by noting that the Veteran's situations of greatest difficulty were understanding conversation.  The Board finds that the evidence of record, including the January 2006, June 2006, and July 2007  VA examinations, is sufficient for the Board to consider whether referral for an extraschedular rating for hearing loss is warranted under 38 C.F.R. 
§ 3.321(b).

The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) (2011) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on 

objective test results to determine whether a referral for an extra-schedular rating is warranted.  VA's policy requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application.  Martinak, 21 Vet. App. at 455.  

In this Veteran's case, the Board recognizes and has considered the complaint of difficulty with understanding conversation, which is associated with the service-connected bilateral hearing loss.  The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's bilateral hearing loss disability.  

Concerning the issue of an initial rating for a right little finger disability, the Board finds that the schedular rating criteria contemplate the limitations and impairment caused by the Veteran's service-connected right little finger disability.  The service-connected right little finger disability rating criteria specifically provide for ratings based on the presence of ankylosis, angulation, painful arthritis, and limitation of motion of the right little finger (including due to pain and other orthopedic factors; see 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca).  Because the schedular rating criteria is adequate to rate the Veteran's service-connected right little finger disability, there is no exceptional or unusual disability picture to render impractical 

the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  
38 C.F.R. § 3.321(b)(1); see Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A higher (compensable) initial disability rating for the period prior to July 3, 2007, and in excess of 10 percent thereafter, for service-connected bilateral hearing loss, is denied.

An initial disability rating for a right little finger disability of 10 percent, but no higher, for the entire initial rating period, is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


